Name: 96/147/EC: Council Decision of 22 January 1996 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: tariff policy;  international trade;  international affairs;  fisheries;  Europe;  European construction
 Date Published: 1996-02-13

 13.2.1996 EN Official Journal of the European Communities L 34/33 COUNCIL DECISION of 22 January 1996 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (96/147/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof in conjunction with Article 228 (2) first sentence thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community on Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland (1); signed in Brussels on 22 July 1972, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union; Whereas the Additional Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the Republic of Iceland consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union is hereby approved on behalf of the Community. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Additional Protocol in order to bind the Community. Done at Brussels, 22 January 1996. For the Council The President L. DINI (1) OJ No L 301, 31. 12. 1972, p. 3.